Citation Nr: 0901124	
Decision Date: 01/12/09    Archive Date: 01/22/09

DOCKET NO.  06-06 897	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a higher initial evaluation for post-traumatic 
stress disorder (PTSD), rated at 30 percent from March 22, 
2004 through April 11, 2006, and at 50 percent from April 12, 
2006, onward.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel






INTRODUCTION

The veteran had active service from January 1961 to January 
1963.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002 & Supp. 2008).


FINDINGS OF FACT

1.  During the period from March 22, 2004, to April 11, 2006, 
the veteran's PTSD was productive of complaints including 
occasional anxiety, nightmares, and difficulty interacting 
with others; on objective evaluation, there were findings of 
panic attacks averaging once a week, his speech, thought 
processes, and memory were intact, he was able to attend to 
activities of daily living, and there was no difficulty in 
understanding complex commands.

2.  During the period from April 12, 2006, to the present, 
the veteran's PTSD was productive of complaints including 
anxiety and agoraphobia; objectively, there were findings of 
panic attacks up to several times per week, his speech, 
thought processes, and memory were intact, he was able to 
attend to activities of daily living, and there were no 
incidents of impaired impulse control.


CONCLUSIONS OF LAW

1.  From March 22, 2004, to April 11, 2006, the criteria for 
entitlement to an initial evaluation in excess of 30 percent 
for PTSD were not met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.130, 
Diagnostic Code 9411 (2008).


2.  From April 12, 2006, the criteria for entitlement to an 
initial evaluation in excess of 50 percent for PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 4.130, Diagnostic 
Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2008).

The veteran's claim here arises from his disagreement with 
the initial evaluation following the grant of service 
connection.  Judicial precedent holds that, once service 
connection is granted, the claim has been substantiated, 
additional notice is not required, and any defect in previous 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice, beyond that afforded 
in the context of the veteran's initial claim for service 
connection, is needed under the VCAA.

As to VA's duty to assist, the RO obtained service personnel 
records, and the veteran was afforded VA medical examinations 
in June 2005 and April 2006.  The Board notes that the 
veteran's service treatment records (STRs) are unavailable.  
The RO received notice that the veteran's STRs had been 
mailed in May 2004.  However, according to a July 2004 VA e-
mail correspondence, the records were never received by the 
RO.  Inquiries were made in an attempt to locate the records, 
but were unsuccessful.  Letters were also sent to the veteran 
requesting any copies of STRs he might have in his 
possession.  However, the veteran did not submit any STRs.  A 
Formal Finding on the Unavailability of Service Records was 
made in September 2004.  The Board finds that the RO has 
satisfied its duty to assist in attempting to obtain the 
veteran's STRs.  


The Board finds that that no additional assistance is 
required to fulfill VA's duty to assist the appellant.  Smith 
v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Higher Initial Evaluation for PTSD

A.  Applicable Law

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2008); 38 C.F.R. Part 4 (2008).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.

In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, as is the case here, consideration 
must be given as to whether staged ratings should be assigned 
to reflect entitlement to a higher rating at any point during 
the pendency of the claim.  Fenderson v. West, 12 Vet. App. 
119 (1999).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Facts and Analysis

In the present case, the veteran was assigned a 30 percent 
evaluation for PTSD, effective from March 22, 2004, the date 
of receipt of his original claim.  Then, a May 2006 rating 
decision increased the PTSD evaluation to 50 percent, 
effective from April 12, 2006.  

Such ratings are assigned pursuant to 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411.  Under this general formula for 
rating mental disorders, a 30 percent evaluation is assigned 
where the evidence demonstrates occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is assigned where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

In order to be entitled to the next higher, 70 percent 
evaluation, the evidence must demonstrate occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

The Board has first reviewed the evidence for the period 
during which the veteran is assigned a 30 percent evaluation 
for PTSD, March 22, 2004, to April 11, 2006, and finds that 
the criteria for a higher evaluation have not been met.  
Specifically, the requirements for a 50 percent rating have 
not been demonstrated by the evidence during this period.    

First, the veteran's affect, speech, and thinking have been 
described as intact or normal throughout the period during 
which he was assigned the 30 percent evaluation.  At his 
follow-up appointments at the Dallas VA Medical Center 
(VAMC), his affect was described as full and congruent in 
November 2003, February 2004, March 2005, December 2005, and 
February 2006.  During the same months, the veteran's speech 
was described as intact, and the June 2005 VA examiner stated 
his speech was clear, coherent, and articulate.  Further, the 
veteran's insight, judgment, and cognition were intact at all 
VAMC visits.  

Next, there is no evidence of impairment of short- or long-
term memory, or difficulty following complex commands.  
Indeed, during the June 2005 VA examination, a short-term 
memory test was conducted and the veteran's memory was noted 
to be "excellent."  

Although there were some variations in the veteran's mood, it 
was, on the whole, positive or neutral.  For example, while 
he described himself as being anxious during the March 2005 
VAMC visit, his mood was characterized as "okay" at the 
December 2005 and February 2006 visits, and he said he was 
"on top of the world" at the March 2004 VAMC visit.  

The evidence further demonstrates that the veteran was able 
to maintain strong relationships with others during this 
time.  Although the veteran described how his anxiety 
sometimes made interactions with others difficult during a 
February 2006 VAMC visit, he told the June 2005 VA examiner 
that he had close male and female friends and strong, long-
term friendships.  Further, during a January 2006 VAMC visit, 
he stated he felt he was becoming "el patron" among his 
circle of acquaintances, in that his friends were coming to 
him for advice.  While he was anxious about giving poor 
advice, this statement is not indicative of someone who is 
socially incapacitated.  

The veteran's panic attacks seemed to occur no more than once 
a week during this period.  There were several VAMC visits, 
in March and May 2004 and November and December 2003, where 
the veteran reported panic attacks up to 3 times the previous 
week.  However, most VAMC visit notes document one or fewer 
panic attacks per week.  For example, the veteran reported no 
panic attacks the previous week during January and June 2004 
individual therapy sessions.  Additionally, in August 2003 he 
reported panic attacks 2 to 3 times per month, and he told 
the June 2005 VA examiner that he had panic attacks 3 to 4 
times per month.  

Finally, the evidence demonstrates that the veteran 
maintained employment during this period, with little 
disturbance secondary to PTSD.  He told the June 2005 VA 
examiner that he worked at least 40 hours per week in sales 
and management for a painting contractor.  While he did miss 
a couple of weeks of work secondary to panic attacks, he 
stated he was able to function well overall at work.  

In sum, the veteran's symptoms for the period March 22, 2004 
to April 11, 2006 do not meet the criteria for the next 
higher 50 percent evaluation.  Further, most of the symptoms 
during the same period were consistent with the assigned 
evaluation of 30 percent.  For example, there was mild 
interference to occupational efficiency secondary to panic 
attacks, but overall, the veteran was able function at work.  
Further, his mood was generally neutral or good, and there 
were no consistent complaints of sleep disturbance, although 
he did have occasional nightmares.  

Thus, based on the number of symptoms which were congruent 
with the then current rating of 30 percent, the Board finds 
that the overall disability picture did not approximate the 
criteria for a 50 percent evaluation for the period March 22, 
2004 to April 11, 2006, and that the disability picture more 
nearly approximated the criteria required for the assigned 30 
percent rating, pursuant to 38 C.F.R. § 4.7.

In reaching its conclusion, the Board has also considered the 
February 2006 letter from Dr. S. M. at the Dallas VAMC, 
wherein he stated the veteran was severely impaired by the 
nature and extent of his PTSD symptoms.  However, the Board 
has used the objective reports of symptoms over the entire 
period, and concludes the preponderance of the evidence is 
against a finding of entitlement to a higher evaluation.

Further, in concluding that an increased disability rating is 
not warranted for this period, the Board has also relied upon 
the veteran's Global Assessment of Functioning (GAF) scores 
assigned during an August 2003 mental health evaluation at 
the VAMC and at the June 2005 VA examination.  GAF is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health and 
illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996), citing the Diagnostic and Statistical Manual of 
Mental Disorders (4th ed.1994).

In August 2003, the veteran was assigned a GAF score of 50, 
and the June 2005 VA examiner assigned him a score of 55.  In 
this regard, scores in the range of 41 to 50 represent 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 51 to 60 reflect 
moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  The Board 
finds that the GAF score of 50 does not accurately represent 
the veteran's objective symptoms.  The evidence does not 
demonstrate suicidal ideation, and the veteran has been able 
to maintain relationships with friends, even becoming a 
person they seek out for advice.  Thus, the GAF score of 50 
does not warrant in increased evaluation.  With regard to the 
GAF score of 55, the symptoms associated with that score are 
congruent with the 50 percent rating category currently 
assigned to the veteran, and thus do not support a higher 
evaluation.
  
Next, the Board has considered the period from April 12, 
2006, onward to determine whether the veteran is entitled to 
an evaluation in excess of 50 percent.  After reviewing the 
evidence, the Board finds that the disability picture most 
accurately reflects the assigned 50 percent evaluation, and 
that the criteria for the next higher 70 percent rating have 
not been met.  

The veteran was afforded a VA examination on April 12, 2006, 
the date his PTSD evaluation was increased from 30 percent to 
50 percent.  At the time of the examination, he was working 
part-time, approximately 25 to 30 hours per week, in the same 
job in sales and management.  Since June 2005, when the last 
VA examination was conducted, his contracts with two 
customers had been terminated due to verbal disagreements.  
The veteran denied any other occupational impairment.  His 
hygiene was fair, and he appeared to be cognitively intact.  
He stuttered occasionally during the examination, which he 
attributed to nervousness.  Otherwise, his speech was normal.  
He stated his mood was "grumpy," and his affect was broad 
in range.  He denied suicidal ideations, although he stated 
that one month prior, he had fleeting suicidal thoughts 
without plan or intent to harm himself.  Thought processes 
were linear and coherent.  He reported social isolation and 
having only a few good friends with whom he talked on a 
weekly basis.  He reported panic attacks 2 to 3 times per 
week, an increase from previous reports.  He said he 
sometimes heard voices when at home alone.  The examiner did 
not conclude that these were necessarily auditory 
hallucinations, but noted that the veteran's agoraphobia had 
worsened significantly since the last VA examination.  

Based on the foregoing, the Board finds that the criteria for 
a 70 percent evaluation have not been met.  Although the 
veteran reported one incident of suicidal thoughts, this was 
not a primary or constant symptom.  There is no evidence of 
obsessional rituals.  His speech was normal with the 
exception of nervous stuttering.  The veteran reported 2 to 3 
panic attacks per week, but there is no evidence of near-
constant panic or depression.  There were no reports of 
violence or impaired impulse control.  Indeed, the veteran 
told the VA examiner he would bit his tongue when tempted to 
say something confrontational to others.  There were no 
reports of spatial disorientation, hygiene was fair, and the 
veteran has been able to maintain a few friendships.  

In summary, the Board finds that the overall disability 
picture does not approximate the criteria for a 70 percent 
evaluation for the period from April 12, 2006, onward, and 
that the disability picture more nearly approximates the 
criteria required for the assigned 50 percent rating.    

In concluding that an increased disability rating in excess 
of 50 percent is not warranted for this rating period, the 
Board has again relied upon the veteran's GAF score assigned 
during the April 2006 VA examination.  The examiner assessed 
a GAF of 55.  With reference to the discussion of GAF scores 
above, the Board finds that the symptoms associated with a 
GAF score of 55 do not warrant an increased rating.  Indeed, 
the GAF score is congruent with the assigned 50 percent 
evaluation. 
  
Based upon the foregoing, the Board finds that the criteria 
have not been met for an increased rating for PTSD during the 
rating period on appeal.  In reaching this conclusion, the 
benefit-of-the-doubt doctrine has been considered, but the 
preponderance of the evidence is against the claim for an 
increased rating.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, supra.


Finally, the Board has considered whether the veteran's 
service-connected PTSD warrants an increased rating on an 
extra-schedular basis.  The governing criteria for the award 
of an extra-schedular rating is a finding that the case 
presents such an exceptional or unusual disability picture, 
with such related factors as marked inference with employment 
or frequent periods of hospitalization, as to render 
impractical the application of the regular schedular 
standards.  In these instances, the field station is 
authorized to refer the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension (C&P) 
Service, for assignment of an extra-schedular evaluation 
commensurate with the average earning capacity impairment. 38 
C.F.R. § 3.321(b)(1). 

In this case, frequent hospitalization has not been shown.  
While the veteran has reported some verbal altercations with 
customers and difficult interacting with others due to his 
PTSD symptoms, the evidence demonstrates that he has been 
consistently employed in sales and management, and held the 
same job throughout the rating period on appeal.  Thus, the 
evidence does not indicate that application of the regular 
schedular standards is rendered impracticable, and referral 
for consideration of an extra-schedular evaluation under 38 
C.F.R. § 3.321 is not warranted.


ORDER

Entitlement to a rating in excess of 30 percent for PTSD for 
the period from March 22, 2004, to April 11, 2006, is denied.

Entitlement to a rating in excess of 50 percent for PTSD for 
the period beginning on April 12, 2006, is denied.  



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


